

LENDER COMMITMENT AGREEMENT


THIS LENDER COMMITMENT AGREEMENT (this “Agreement”) dated as of July 19, 2011 is
among RUBY TUESDAY, INC., a Georgia corporation (the “Borrower”), the
Guarantors, PNC Bank, National Association (the “New Lender”) and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).


WITNESSETH


WHEREAS, a credit facility has been extended to the Borrower pursuant to the
terms of the Revolving Credit Agreement (as amended, modified or supplemented
from time to time, the “Credit Agreement”) dated as of December 1, 2010 among
the Borrower, the Lenders and Bank of America, N.A. as Administrative Agent,
Servicer, Issuing Bank and Swingline Lender.


WHEREAS, pursuant to Section 2.4 of the Credit Agreement, the Borrower has the
right to increase the Aggregate Revolving Commitments with new Revolving
Commitments (the “Facility Increase”); and


WHEREAS, the New Lender has agreed to provide a Revolving Commitment under the
Credit Agreement on the terms and conditions set forth herein and to become a
“Lender” under the Credit Agreement in connection therewith.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.         Defined Terms.  Capitalized terms used herein but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.


2.         Commitment.  Effective as of the date hereof, the New Lender hereby
agrees to provide a Revolving Commitment in the amount of $30,000,000 (the
“Additional Revolving Commitment”) to make Revolving Loans and to purchase
participation interests in Letters of Credit, Swingline Loans, Franchisee Loans
and Franchisee Letters of Credit in accordance with the terms of the Credit
Agreement.  The existing Schedule 1.2 to the Credit Agreement shall be deemed to
be amended to include the Additional Revolving Commitment.


3.         Representations and Warranties.  The New Lender (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement (subject to receipt of such consents as may be required under
the Credit Agreement), (iii) from and after the date hereof, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the
 

CHAR1\1224362v3
 

--------------------------------------------------------------------------------

 

Loan Documents, and (ii) it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


4.         Acknowledgement of Administrative Agent and Loan Parties.  Each of
the Administrative Agent, the Borrower and the Guarantors agrees that, as of the
date hereof, the New Lender shall (a) be a party to the Credit Agreement and the
other Loan Documents, (b) be a “Lender” for all purposes of the Credit Agreement
and the other Loan Documents and (c) have the rights and obligations of an
Lender under the Credit Agreement and the other Loan Documents.


5.         Conditions Precedent.  This Agreement shall be effective as of the
date hereof upon satisfaction of each of the following conditions precedent:


(a)           receipt by the Administrative Agent of this Agreement executed by
the Borrower, the Guarantors, the New Lender and the Administrative Agent;


(b)           receipt by the Administrative Agent of a certificate of each Loan
Party dated as of the date hereof signed by a Responsible Officer of such Loan
Party (1) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to the Facility Increase, and (2) in the case of the
Borrower, certifying that, before and after giving effect to the Facility
Increase, (x) the representations and warranties contained in Article V of the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date of the Facility Increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and except that for purposes of Section 2.4 of the Credit
Agreement, the representations and warranties contained in Section 5.4 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.1 of the
Credit Agreement, and (y) no Default or Event of Default exists; and


(c)           receipt by the New Lender of the upfront fee due and payable to it
in connection with this Agreement.


6.         Reaffirmation of Guaranty.  Each Guarantor (a) acknowledges and
consents to all of the terms and conditions of this Agreement, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Agreement
and all documents executed in connection herewith do not operate to reduce or
discharge such Guarantor’s obligations under the Loan Documents.


7.         Address.  The address of the New Lender for purposes of all notices
and other communications is as set forth on the Administrative Questionnaire
delivered by such Lender to the Administrative Agent.


8.         Governing Law.  This Agreement shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with the laws of
the State of Georgia.


9.         Counterparts.  This Agreement may be executed in any number of
counterparts and by the various parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one contract.  Delivery of an executed counterpart of
this Agreement by telecopier or .pdf shall be effective as delivery of a
manually executed counterpart of this Agreement.




[Signature Pages Follow]



CHAR1\1224362v3
 

--------------------------------------------------------------------------------

-2-
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:                                 RUBY TUESDAY, INC.


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Senior Vice President


GUARANTORS:                              RTBD, INC.


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: President




RT FINANCE, INC.


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President




RUBY TUESDAY GC CARDS, INC.


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President




RT TAMPA FRANCHISE, L.P.


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President




RT ORLANDO FRANCHISE, L.P.


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President




RT SOUTH FLORIDA FRANCHISE, L.P.


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President





LENDER COMMITMENT AGREEMENT
 RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

-3-
 

RT NEW YORK FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President




RT SOUTHWEST FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President




RT MICHIANA FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President




RT FRANCHISE ACQUISITION, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President




RT KENTUCKY RESTAURANT HOLDINGS, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President




RT FLORIDA EQUITY, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President




RTGC, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President





  LENDER COMMITMENT AGREEMENT
 RUBY TUESDAY, INC.
 

--------------------------------------------------------------------------------

-4-
 

RT DETROIT FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President


RT MICHIGAN FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President


RT WEST PALM BEACH FRANCHISE, L.P.


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President


RT NEW ENGLAND FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President


RT LONG ISLAND FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President


RUBY TUESDAY, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President




RT INDIANAPOLIS FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President




RT DENVER FRANCHISE, L.P.


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President



LENDER COMMITMENT AGREEMENT
 RUBY TUESDAY, INC.
 

--------------------------------------------------------------------------------

-5-
 



RT OMAHA FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President


RT KCMO FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President


RT PORTLAND FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President


RT ST. LOUIS FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President


RT WESTERN MISSOURI FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President


RT LAS VEGAS FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President


RT MINNEAPOLIS FRANCHISE, LLC


By: /s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title: Vice President

 
LENDER COMMITMENT AGREEMENT
 RUBY TUESDAY, INC.
 

--------------------------------------------------------------------------------

-6-
 


 


NEW LENDER:                               PNC BANK, NATIONAL ASSOCIATION,


By: /s/ Deroy Scott
Name: Deroy Scott
Title: Senior Vice President

LENDER COMMITMENT AGREEMENT
 RUBY TUESDAY, INC.
 

--------------------------------------------------------------------------------

-7-
 





ADMINISTRATIVE
AGENT:                                           BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Erik M. Truette
Name: Erik M. Truette
Title: Senior Vice President









 








 









LENDER COMMITMENT AGREEMENT
 RUBY TUESDAY, INC.
 

--------------------------------------------------------------------------------

-8-